DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 3/5/2021.  Currently claims 1-21 are pending and claims 1, 8, and 15 are independent. Claims 1, 5, 7, 8, 12, 14, 15, 19, 21 have been amended from the original claim set dated 6/14/2018.  No claims have been cancelled or added.

Response to Amendments

Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

		
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in application IN201811014161 (India) on 4/13/2018. It is noted, however, that applicant has not filed a certified copy of the IN201811014161 application as required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “importance engine” in claims 6, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, [0017] in the specification clarifies that the engine “may be provided as a series of executable software and/or firmware instructions.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-21, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1:
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (advertising, marketing or sales activities or behaviors) (See MPEP 2106).”  In this application that refers to using a computer system to optimize which products/items should be presented first to a customer.  To clarify this further, the Applicant’s disclosed invention is a system meant to perform a similar function that a sales or merchandising manager might perform with respect to deciding what and where to display merchandise in a retail store.  The abstract elements of claim 1, 8, and 15 recite in part “Storing a plurality of items…Storing attributes…Retrieving items and attributes…Scoring content attributes…Select a modeling technique…Estimate order potential…Prioritize items…Select a specified number of high scoring attributes…Comparing attribute score…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The first set of rules comprises scoring…”.  Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Train each model…Test the prediction...Select model…”.  Dependent claims 4, 11, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The items are within a department…”.  Dependent claims 5, 12, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The content attributes include…”.  Dependent claims 6, 13, and 20, which are substantially similar claims to one another, add to the abstract idea the following 
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Database…Processor…” which limits the claims to the computer based/networked environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).   Claims 1, 8, and 15 also add the additional element which recites in part “Transmit a recommendation to fix …” which again fails to integrate the abstract idea into a practical application.  Rather, this limitation is merely extra solution activity by transmitting results (See MPEP 2106.05(g)).  
Dependent claims 6, 13, and 20, which are substantially similar claims to one another, include the additional elements of an “importance engine.”  This additional elements fails integrate the abstract idea into a practical application because the “importance engine” merely limits the abstract idea to a computer based/networked environment (See MPEP 2106.05(f)).
Dependent claims 7, 14, and 21, which are substantially similar claims to one another, include the additional elements of a “quality dashboard” and the limitation 
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Database… Processor…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (optimize which products/items should be presented first to a customer) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶68 – “Memory 606 can include a computer system memory or random access memory, such as DRAM, SRAM, EDO RAM, and the like.”  Further, claims 1, 8, and 15 also add the additional element which recites in part “Transmit a recommendation to fix …” which again fails to amount to significantly more.  Rather, this limitation is merely extra solution activity by transmitting results (See MPEP 2106.05(g)).  
Dependent claims 6, 7, 13, 14, 20 and 21 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 6, 13, and 20, which are 
Dependent claims 7, 14, and 21, which are substantially similar claims to one another, include the additional elements of a “quality dashboard” and the limitation which recites in part “display the recommendation…”.  Neither of these additional elements amount to significantly more because the dashboard is merely the software and/or hardware components used to implement the abstract idea (optimize which products/items should be presented first to a customer) on a general purpose computer (See MPEP 2106.05(f)) and the displaying is merely extra solution activity by displaying results (See MPEP 2106.05(g)).  
Additionally, dependent claims 2-5, 9-12, and 16-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-21 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doctor et al. (US Patent 10,423,999) in view of Hansen (USPGPUB 2017/0255909) further in view of Ka et al. (USPGPUB 2007/0038620).
 Regarding claims 1, 8, and 15, Doctor discloses a system, method (Doctor Title - Method and system), non-transitory computer-readable medium storing instructions (Doctor COL 29 ROW 18- Some or all of the modules, systems and data structures may also be stored (e.g., as software instructions contents or structured data contents) on a non-transitory computer-readable storage medium) for improving content quality for internet webpages, the system comprising: a database storing (Doctor COL 25 ROW 23 - storage 320, and memory 330): a plurality of items, each item displayable on a webpage (Doctor COL 3 ROW 37- product item information that is part of retailer-specific information 135 stored by the site 130); and a plurality of content attributes for each item (Doctor COL 17 ROW 1 - Non-exclusive examples of such product attributes may include one or more of the following: sub-categories within a category (e.g., corresponding to styles, functions, genres, classes, groupings, etc.); product brands; product manufacturers; product sizes; product materials; product features; product formats; recency of product availability (e.g., for new releases, such as products released within the last month or other configured period of time; for classic products that have been available for at least a configured amount of time or that were first made available during a configured period of time; etc.); popularity of products (e.g., top sellers, such as based on monetary value of units sold and/or number of units sold during the last month or other configured period of time; highly rated, such as based on reviews or other feedback from purchasers and/or other entities during the last month or other configured period of time); a processor (Doctor COL 25 ROW 22 - CPU processors 305) configured to: retrieve, from the database, the plurality of items and the plurality of content attributes for the items (Doctor ABS - determine a sorted order of at least some products within a product category for the online retailer to display to a customer user) wherein each item of the plurality of items is associated with one or more content attributes of the plurality of content attributes, and wherein a content attribute of the plurality of content attributes comprises a product description of an item (Doctor COL 17 ROW 1 - Non-exclusive examples of such product attributes may include one or more of the following: product brands; product manufacturers; product sizes; product materials; product features; product formats {i.e. descriptions}); score each content attribute of the plurality of content attributes according to a first set of rules (Doctor COL 11 ROW 47- Thus, as a simple example using just the information 260 and with respect to the first-listed book of FIG. 2B (that being Book 11, of sub-category Romance, format type E-book, grouping Top Seller, etc.), the information 260 could be used to determine that the book would receive a relevance score for the example user of at least 1.2 (with 0.6 points being based on the Romance sub-category affinity and 0.6 points being based on the E-book format type affinity), with possible additional points being added if Book 11 has a publisher of Random House and/or a price that is a bargain price (corresponding to entries 264 and 265 of the information 260)); prioritize the items based on the order potential for each item (Doctor COL 2 ROW 40 - ranking and sorting some or all products in a particular category in a personalized manner for the user, such as in an attempt to provide the products of most interest to the user at the beginning of a sorted group of category-based products, and with subsequent products in the sorted group being of a lower relevance rank than the preceding products in the sorted group); select a specified number of high scoring content attributes associated with a specified number of high priority items; and compare each content attribute score of the specified number of high scoring content attributes against a benchmark score associated with a corresponding content attribute, wherein when a content attribute score for an item is less than a benchmark score, transmit a recommendation to fix the content attribute for the item (Doctor COL 14 ROW 33 - For example, if the example user of FIG. 2B repeatedly selected products from the displayed list of books in another sub-category other than Romance and Mystery, the weights for those sub-categories may be decreased and/or a new determined affinity for the other sub-category may be identified. Similarly, if the example user of FIG. 2B repeatedly selected products from the displayed lists of books in one of the two sub-categories of Romance and Mystery but not from the other sub-category, the associated weights for those two sub-categories may be adjusted accordingly, to give greater relative weight to the sub-category that the example user repeatedly selects. In addition, if the example user repeatedly selected products that had relatively low rank (e.g., after scrolling to subsequent groups of sorted products) rather than selecting highly ranked products, the weights associated with some or all of the determined affinities that were used may be reduced accordingly. More generally, in some embodiments, automated techniques for modifying weights may be used in at least some embodiments to modify one or more of the following example types of information: weights associated with particular user-specific personalized determined affinities 260; weights associated with particular non-personalized selection strategies 271; influence of particular selection controls 225; influence of particular factor types 220; etc.).
Doctor lacks select a modeling technique from two or more modeling techniques according to a second set of rules; estimate an order potential for each item using the selected modeling technique.
Hansen, from the same field of endeavor, teaches select a modeling technique from two or more modeling techniques according to a second set of rules; estimate an order potential for each item using the selected modeling technique (Hansen ¶24 - At least a subset of the context-specific reference data produced for the respective item or items identified in the first data set are automatically input into one or more of the algorithms {i.e. selected model} to generate the at least one evaluation metric {i.e. order potential}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product sorting methodology/system of Doctor by including the metric evaluation techniques of Hansen because Hansen discloses “a method and system that allows users to evaluate and effectively compare items having different attributes to optimize decision making with regard to such items (Hansen ¶8)”.   Additionally, Doctor further details that “The described techniques may in some situations be used by or on behalf of an online retailer to determine a sorted order of at least some products within a product category for the online retailer to display to a customer user (Doctor ABS)” so it would be obvious 
Doctor further lacks the scoring of the product description of a particular item comprises determining a relative value between a first difference and a second difference, wherein the first difference comprises a difference in an average count of a number of words in the product description of the plurality of items and a first count of the number of words in the product description of the particular item, and wherein the second difference comprises a difference in a second count of a least number of words in the product description of a first item and a third count of a highest number of words in the product description of a second item relative to other counts of the number of words in the product description of other items in the plurality of items.
Ka, from the same field of endeavor, teaches the scoring of the product description of a particular item comprises determining a relative value between a first difference and a second difference, wherein the first difference comprises a difference in an average count of a number of words in the product description of the plurality of items and a first count of the number of words in the product description of the particular item, and wherein the second difference comprises a difference in a second count of a least number of words in the product description of a first item and a third count of a highest number of words in the product description of a second item relative to other counts of the number of words in the product description of other items in the plurality of items (Ka ¶77 - The attributes score may take into account the number and quality of product attributes that are available for a given product. In one embodiment, the attributes score may be comprised of two components, a required attributes score and a description length score. For the required attributes score, a number of required attributes may be predetermined for different categories of products. The required attributes score may then be calculated by determining the number of required attributes that the data for a product contains. The description length score is based on the length of the description associated with a product. If a product description is equal to or longer than a predetermined description length threshold, the product receives the full description length score. Alternatively, if a product description is shorter than the predetermined description length threshold, the product may receive either a portion of the description length score or no value. The attributes score may then be calculated by adding the required attributes score and the description length score. In some embodiments, predetermined weighting may be applied to each of the scores).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product sorting methodology/system of Doctor by including the product ranking techniques of Ka because Ka discloses “embodiments of the present invention provide a vertical search engine for ranking items…the vertical search engine may calculate a global ranking score for each respective item (Ka ¶84)”.   Additionally, Doctor further details that “The described techniques may in some situations be used by or on behalf of an online retailer to determine a sorted order of at least some products within a product category for the online retailer to display to a customer user (Doctor ABS)” so it would be obvious to consider including the product ranking techniques that Ka discloses because it would enable for a more global sorted list disclosed in Doctor.


Regarding claims 2, 9, and 16 (Original), Doctor in view of Hansen further in view of Ka discloses score each content attribute based on a relevance of the content attribute to a market vehicle (Doctor COL 20 ROW 35 - In some embodiments, the determination of personalized category-based sorted products for a user is performed to assess the products that are most relevant for the user, such as the products that the user is most likely to be interested in. For example, given a Query q {i.e. organic market vehicle}, with query terms t.sub.i, the terms may be weighted using a Bayesian model).
Regarding claims 3, 10, and 17 (Original), Doctor in view of Hansen further in view of Ka discloses retrieve a first specified percentage of items from the plurality of items and running the two or more modeling techniques on the specified percentage of items to train each model for predicting webpage traffic and webpage orders as a function of the items and the content attribute scores (Doctor CLM 27 - using machine learning to learn weights associated with one or more of the determined multiple affinities, and wherein sorting of the multiple products based on the weighed combination is further based at least in part on the learned weights).
Hansen further teaches retrieve a second specified percentage of items from the plurality of items and testing the prediction of webpage traffic and webpage orders for each model against actual webpage traffic and webpage orders; and select the modeling technique based on a lowest margin of error from the testing results (Hansen CLM 19 - implementation of the at least one evaluation service further causes the metrics application to assess a relative performance of two or more different sets of algorithms used to generate an evaluation metric {i.e. webpage traffic/orders} for the at least one item identified in a first data set, wherein the metrics application is programmed to automatically retrieve previously processed time-dependent metric data including at least one actual result for the at least one item, and to compare the at least one actual result to the evaluation metric for the at least one item in the first data set generated by each of the two or more different sets of algorithms, wherein the comparison enables the metric server adapter to identify which set of algorithms is likely to better predict an actual result for the at least one item, wherein upon identification of the at least one item or the set of attributes identified for the item, the metric server adapter automatically associates the identified set of algorithms with the at least one evaluation service).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product sorting methodology/system of Doctor by including the metric evaluation techniques of Hansen because Hansen discloses “a method and system that allows users to evaluate and effectively compare items having different attributes to optimize decision making with regard to such items (Hansen ¶8)”.   Additionally, Doctor further details that “The described techniques may in some situations be used by or on behalf of an online retailer to determine a sorted order of at least some products within a product category for the online retailer to display to a customer user (Doctor ABS)” so it would be obvious to consider including the metric evaluation techniques that Hansen discloses because it would optimize the sorted list disclosed in Doctor.
Regarding claims 4, 11, and 18 (Original), Doctor in view of Hansen further in view of Ka discloses the plurality of items are within a department (Doctor COL 1 ROW determining products in an indicated product category {i.e. department} that are sorted in a manner that is personalized to the user).
Regarding claims 5, 12, and 19 (Amended), Doctor in view of Hansen further in view of Ka discloses the content attributes further comprise at least one of, one or more product images of the item, one or more customer ratings associated with the item, one or more customer reviews associated with the item, a product comparison table to similar products of the item, frequently asked questions and answers associated with the item, an interactive tour of product associated with the item, one or more product videos associated with the item, and product specifications of the item (Doctor COL 17 ROW 1 - Non-exclusive examples of such product attributes may include one or more of the following: sub-categories within a category (e.g., corresponding to styles, functions, genres, classes, groupings, etc.); product brands; product manufacturers; product sizes; product materials; product features; product formats; recency of product availability (e.g., for new releases, such as products released within the last month or other configured period of time; for classic products that have been available for at least a configured amount of time or that were first made available during a configured period of time; etc.); popularity of products (e.g., top sellers, such as based on monetary value of units sold and/or number of units sold during the last month or other configured period of time; highly rated, such as based on reviews or other feedback from purchasers and/or other entities during the last month or other configured period of time).
Regarding claims 6, 13, and 20 (Original), Doctor in view of Hansen further in view of Ka discloses an importance engine configured to determine an importance of  - The illustrated information 220 of FIG. 2D may further be used by the PCBPS service when generating the determined affinity information 260 for the example user based on the user activity information 230 of FIG. 2C. For example, for each of the activities 257-259 of FIG. 2B, the information 220 may allow different amounts of influence to be associated with different activity types, when identifying determined affinities and associated weights).
Regarding claims 7, 14, and 21 (Amended), Doctor in view of Hansen further in view of Ka discloses a content quality dashboard (Doctor COL 5 ROW 40 - administrative users, not shown, may interact directly with the service 105 on behalf of clients of the service 105, such as to specify instructions or otherwise configure functionality that the service 105 provides for a particular target site 130 client related to determining products in indicated product categories that are sorted in a manner that is personalized to users of the target site. Such interactions of administrative users with the service 105 may occur in various ways in various embodiments, such as, for example, in an interactive manner via a GUI that is provided by the PCBPS service 105 and displayed on computing systems and/or other devices of those users 140) configured to display the recommendation to improve the content attribute for the item (Doctor COL 15 ROW 7  - various types of machine learning techniques may be used to automatically determine weights {i.e. recommendation} given to particular user affinities and/or to other information associated with determining personalized category-based sorted products (e.g., particular selection strategies, particular selection controls, etc.).


	Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues as to how the claimed invention is further integrated into a practical application by addressing attribute scoring aspect of the claimed invention.  While this attribute scoring aspect might be an improvement to the business process of e-commecre, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements, and the claims as written fail to do that.  Under the analysis completed above, the only additional items identified are “Database …Processor…Importance engine…Dashboard.”  These elements simply limit the abstract idea to a network/computer environment and this is insufficient with respect to integration into a practical application (See MPEP 2106.05(f)).  
Regarding the 35 USC § 101 Step 2B analysis, Applicant argues that the claimed method of scoring constitutes significantly more.  This is unpersuasive because, under BRI, Examiner interprets that scoring function to be part of the abstract idea.  Because of this, that element is addressed in the Step 2A Prong 1 analysis above.  The 2B analysis examined the additional elements.  As addressed above, the additional 
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect scoring items based on description length.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this new search, prior art was found that does teach these limitations (Ka as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624